11th Court of Appeals
Eastland, Texas
Opinion
 
Michael Eugene Menefield
            Appellant
Vs.                  No. 11-04-00128-CR – Appeal from Midland County
State of Texas
            Appellee
 
            The jury convicted Michael Eugene Menefield of tampering with evidence.  Appellant
entered a plea of true to the enhancement allegation.  The trial court assessed his punishment at
confinement for 10 years.  We dismiss the appeal.
            The trial court imposed the sentence in open court on March 26, 2004.  A motion for new
trial was not filed.  Appellant’s notice of appeal was due to be filed on or before April 26, 2004, 30
days after the date the sentence was imposed in open court.  TEX.R.APP.P. 26.2.  On May 5, 2004,
appellant filed a pro se notice of appeal, 40 days after the date sentence was imposed.  Appellant did
not file a motion for extension of time as required by TEX.R.APP.P. 26.3 and has failed to respond
to this court’s request that he show grounds for continuing this appeal.
            Appellant’s counsel has filed in this court an affidavit stating that, after discussing the various
options at the conclusion of the case in the trial court, appellant informed counsel in the presence of
the trial judge and the court bailiff that he did not want to pursue an appeal.  The affidavit is signed
not only by counsel and a notary but also by the trial judge and the bailiff.
            Absent a timely notice of appeal or the granting of a timely motion for extension of time, this
court does not have jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860
S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).  Therefore, the
appeal is dismissed for want of jurisdiction.
 
July 8, 2004                                                                PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.